DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first terminal”, “first terminal voltage”, “second terminal”, “second terminal voltage”, “first threshold voltage”, “comparison signal”, “first reference voltage”, “second threshold voltage”, “second reference voltage”, “second reference voltage”, and  second logic level” of claim 1; “second comparison signal”, second comparator”, “third logic level”, and “fourth logic level” of claim 8; and the “second switch” of claim 13,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Acknowleged Prior Art (hereinafter referred to as AAPA) in view of Vacca Cavalotto et al. US 2017/0141683.


[AltContent: textbox (First terminal)][AltContent: arrow][AltContent: textbox (Second terminal)][AltContent: arrow]
    PNG
    media_image1.png
    416
    485
    media_image1.png
    Greyscale

Figure 4 Vacca Cavalotto

Regarding claim 1, AAPA discloses a controller (320)(Fig. 3) for a power converter, the controller comprising: a first terminal configured to receive a first terminal voltage (390); a second terminal configured to receive a second terminal voltage (392); a comparator (384) configured to receive a first threshold voltage (364) and the second terminal voltage (392) and to generate a comparison signal (374) based at least in part on the first threshold voltage (364) and the second terminal voltage (392); and a switch (394) configured to receive the first terminal voltage (390) and the comparison signal (374), the switch (394) being further configured to be closed to allow a current to flow (396) out of the second terminal (392) through the switch (394) if the comparison signal (374) is at a first logic level (364).
AAPA fails to disclose the comparator is further configured to: receive a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than 
In the same field of endeavor, Vacca Cavalotto teaches the comparator (640)(Fig. 4) is further configured to: receive a first reference voltage as the first threshold voltage (see paragraph 26, one of two or more thresholds) if the first terminal voltage (see Fig. 4 above)  is smaller than a second threshold voltage (see paragraph 26, one of two or more thresholds); and receive a second reference voltage as the first threshold voltage (see paragraph 26, one of two or more thresholds) if the first terminal voltage is larger than the second threshold voltage (see paragraph 26, one of two or more thresholds); wherein the first reference voltage is larger than the second reference voltage; wherein the comparator (640) is further configured to: generate the comparison signal at the first logic level (low logic state, see paragraph 44) if the first threshold voltage is larger than the second terminal voltage (see above, second terminal); and generate the comparison signal  at a second logic level  (second logic state, see paragraph 44) if the first threshold voltage (see paragraph 26, one of two or more thresholds) is smaller than the second terminal voltage (see above, second terminal); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the comparator is further configured to: receive a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than a second threshold voltage; and receive a second reference voltage as the first threshold voltage if the first terminal voltage is larger than the second threshold voltage; wherein the first reference voltage is larger than the second reference voltage; wherein the comparator is further configured to: generate the comparison signal at the first logic level if the first threshold voltage is larger than the second terminal voltage; and generate the comparison signal at a second logic level if the first threshold voltage is smaller than the second terminal voltage; wherein the second logic level is different from the first logic level in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.


Regarding claim 2, AAPA fails to disclose the first logic level is a logic high level; and the second logic level is a logic low level.
In the same field of endeavor, Vacca Cavalotto teaches the first logic level (high logic state, see paragraph 44) is a logic high level; and the second logic level is a logic low level (low logic state, see paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level is a logic high level; and the 

Regarding claim 3, AAPA discloses the switch (394) is further configured to be opened to allow no current to flow out of the second terminal (392) through the switch if the comparison signal is at the second logic level (374).

Regarding claim 4, AAPA discloses the switch includes a transistor (394) configured to be turned on to allow the current to flow out of the second terminal (392) through the transistor (394) if the comparison signal is at the first logic level (374).

Regarding claim 5, AAPA discloses the transistor (394) is further configured to be turned off to allow no current to flow out of the second terminal (392) through the transistor (394) if the comparison signal is at the second logic level (374).

Regarding claim 6, AAPA discloses the transistor is a junction-gate field-effect transistor (394).

Regarding claim 7, AAPA discloses the second terminal (392) is coupled to a capacitor (332) configured to receive the current from the second terminal (392) and provide the second terminal voltage to the second terminal (392).


AAPA fails to disclose the first comparator configured to generate the first comparison signal at a second logic level if the first threshold voltage is smaller than the comparator input voltage, the second logic level being different from the first logic level; a first switch configured to receive the first comparison signal and to output a second threshold voltage, the switch being further configured to output a first reference voltage as the second threshold voltage if the first comparison signal is at the first logic level and to output a second reference voltage as the second threshold voltage if the first comparison signal is at the second logic level, the second reference voltage being different from the first reference voltage;  - 37 - US.124953638.01a second comparator configured to receive the second threshold voltage and the second terminal voltage and to generate a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage, the second comparator being further configured to generate the second comparison signal at a third logic level if the second threshold voltage is larger than the second terminal voltage and to generate the second comparison signal 
In the same field of endeavor, Vacca Cavalotto teaches the first comparator (640)(Fig. 4) configured to generate the first comparison signal at a second logic level (low logic state, see paragraph 44) if the first threshold voltage is smaller than the comparator input voltage (1/K), the second logic level (low logic state, paragraph 44) being different from the first logic level (high logic state, paragraph 44); a first switch (MS3) configured to receive the first comparison signal (signal from 640) and to output a second threshold voltage (see paragraph 26, one of two or more thresholds), the switch (MS3) being further configured to output a first reference voltage as the second threshold voltage (see paragraph 26, one of two or more thresholds) if the first comparison signal is at the first logic level (high logic state, see paragraph 44)and to output a second reference voltage (see paragraph 26, one of two or more thresholds) as the second threshold voltage if the first comparison signal is at the second logic level (low logic state, see paragraph 44), the second reference voltage being different from the first reference voltage (see paragraph 26, one of two or more thresholds);  - 37 - US.124953638.01a second comparator (842)(Fig. 8) configured to receive the second threshold voltage (see paragraph 26, one of two or more thresholds) and the second terminal voltage (see 
It would have been obvious to one of ordinary skill in the art to use the first comparator configured to generate the first comparison signal at a second logic level if the first threshold voltage is smaller than the comparator input voltage, the second logic level being different from the first logic level; a first switch configured to receive the first comparison signal and to output a second threshold voltage, the switch being further configured to output a first reference voltage as the second threshold voltage if the first comparison signal is at the first logic level and to output a second reference voltage as 

Regarding claim 9, AAPA fails to disclose the first reference voltage is larger than the second reference voltage if the comparator input voltage increases with the increasing first terminal voltage and decreases with the decreasing first terminal voltage.
In the same field of endeavor, Vacca Cavalotto teaches the first reference voltage (see paragraph 26, one of two or more thresholds) is larger than the second reference voltage (see paragraph 26, one of two or more thresholds) if the comparator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reference voltage is larger than the second reference voltage if the comparator input voltage increases with the increasing first terminal voltage and decreases with the decreasing first terminal voltage in AAPA, as taught by Vacca, Cavalotto, in order to improve the accuracy of the zero crossing detection.

Regarding claim 10, AAPA fails to disclose the first reference voltage is smaller than the second reference voltage if the comparator input voltage decreases with the increasing first terminal voltage and increases with the decreasing first terminal voltage.
In the same field of endeavor, Vacca Cavalotto teaches the first reference voltage (see paragraph 26, one of two or more thresholds) is smaller than the second reference voltage (see paragraph 26, one of two or more thresholds) if the comparator input (1/K)(Fig. 4) voltage decreases with the increasing first terminal voltage and increases with the decreasing first terminal voltage (see above, first terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reference voltage is smaller than the second reference voltage if the comparator input voltage decreases with the increasing first terminal voltage and increases with the decreasing first terminal voltage in AAPA, as taught by Vacca Cavalotto, in order to improve the accuracy of zero crossing detection.

Regarding claim 11, AAPA fails to disclose the first logic level and the third logic level are the same; and the second logic level and the fourth logic level are the same.
In the same field of endeavor, Vacca Cavalotto teaches the first logic level (high logic state, see paragraph 44) and the third logic level are the same; and the second logic level and the fourth logic level are the same (low logic state, see paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level and the third logic level are the same; and the second logic level and the fourth logic level are the same in AAPA, as taught by Vacca Cavalotto, in order to improve the accuracy of zero crossing detection.


Regarding claim 12, AAPA fails to disclose the first logic level is a logic high level; the second logic level is a logic low level; the third logic level is the logic high level; and the fourth logic level is at the logic low level.
In the same field of endeavor, Vacca Cavalotto teaches the first logic level is a logic high level (high logic state, see paragraph 44); the second logic level is a logic low level (low logic state, see paragraph 44); the third logic level is the logic high level (logic high state, see paragraph 44); and the fourth logic level is at the logic low level (low logic state, see paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level is a logic high level; the 

Regarding claim 13, AAPA discloses the second switch (394) is further configured to be opened to allow no current to flow out of the second terminal (392) through the second switch (394) if the second comparison signal is at the fourth logic level (374).

Regarding claim 14, AAPA the second switch includes a transistor (394) configured to be turned on to allow the current to flow out of the second terminal (392) through the transistor (394) if the second comparison signal is at the third logic level (374).

Regarding claim 15, AAPA discloses the transistor (394) is further configured to be turned off to allow no current to flow out of the second terminal (392) through the transistor (394) if the second comparison signal is at the fourth logic level (374).

Regarding claim 16, AAPA discloses the transistor is a junction-gate field-effect transistor (394).



Regarding claim 18, AAPA discloses a method for a power converter (Fig. 3), the method comprising: receiving a first terminal voltage (390); receiving a second terminal voltage (392); receiving the second terminal voltage and a first threshold voltage (364); generating a comparison signal (374) based at least in part on the second terminal voltage (392) and the first threshold voltage (364); receiving the first terminal voltage (390) and the comparison signal (374); and if the comparison signal is at a first logic level (364), closing a switch (394) to allow a current to flow through the switch (396); wherein the receiving the second terminal voltage (392). 
AAPA fails to disclose a first threshold voltage includes: receiving a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than a second threshold voltage; and  - 39 - US.124953638.01receiving a second reference voltage as the first threshold voltage if the first terminal voltage is larger than the second threshold voltage; wherein the first reference voltage is larger than the second reference voltage; wherein the generating a comparison signal based at least in part on the second terminal voltage and the first threshold voltage includes: generating the comparison signal at the first logic level if the first threshold voltage is larger than the second terminal voltage; and generating the comparison signal at a second logic level if the first threshold voltage is smaller than the second terminal voltage; wherein the second logic level is different from the first logic level.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first threshold voltage includes: receiving a first reference voltage as the first threshold voltage if the first terminal voltage is smaller than a second threshold voltage; and  - 39 - US.124953638.01receiving a second reference voltage as the first threshold voltage if the first terminal voltage is larger than the second threshold voltage; wherein the first reference voltage is larger than the second reference voltage; wherein 

Regarding claim 19, AAPA fails to disclose the first logic level is a logic high level; and the second logic level is a logic low level.
In the same field of endeavor, Vacca Cavalotto teaches the first logic level (high logic state, see paragraph 44) is a logic high level; and the second logic level is a logic low level (low logic state, see paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level is a logic high level; and the second logic level is a logic low level in AAPA, as taught by Vacca Cavalotto, in order to improve the accuracy of the zero voltage detection.

Regarding claim 20, AAPA fails to disclose if the comparison signal is at the second logic level, opening the switch to allow no current to flow through the switch.
In the same field of endeavor, Vacca Cavalotto teaches if the comparison signal is at the second logic level (high logic state, see paragraph 44), opening the switch (MS3)(Fig. 4) to allow no current to flow through the switch (650).


Regarding claim 21, AAPA discloses receiving the current by a capacitor (332); and providing the second terminal voltage (392) by the capacitor (332).

Regarding claim 22, AAPA discloses a method for a power converter (Fig. 3), the method comprising: receiving a first terminal voltage (390); receiving a second terminal voltage (392); receiving a first threshold voltage (364) and a comparator input voltage (372); generating a first comparison signal (signal from 374) based at least in part on the first threshold voltage (364) and the comparator input voltage (372), the generating a first comparison signal (signal from 374) based at least in part on the first threshold voltage (364) and the comparator input voltage (372) includes:  - 40 - US.124953638.01generating the first comparison signal at a first logic level (364) if the first threshold voltage is larger than the comparator input voltage (372).
 AAPA fails to disclose generating the first comparison signal at a second logic level if the first threshold voltage is smaller than the comparator input voltage, the second logic level being different from the first logic level; receiving the first comparison signal; outputting a second threshold voltage based at least in part on the first comparison signal, the outputting a second threshold voltage based at least in part on the first comparison signal includes: outputting a first reference voltage as the second 
In the same field of endeavor, Vacca Cavalotto teaches generating the first comparison signal (signal from 640)(Fig. 4) at a second logic level (see paragraph 44, low logic state) if the first threshold voltage (see paragraph 26, two or more thresholds) is smaller than the comparator input voltage (1/K), the second logic level (low logic state, see paragraph 44) being different from the first logic level (high logic state, see paragraph 44); receiving the first comparison signal (signal from 640); outputting a second threshold voltage (see paragraph 26, one of two or more thresholds) based at least in part on the first comparison signal (signal from 640), the outputting a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use generating the first comparison signal at a second logic level if the first threshold voltage is smaller than the comparator input voltage, the second logic level being different from the first logic level; receiving the first comparison signal; outputting a second threshold voltage based at least in part on the first comparison signal, the outputting a second threshold voltage based at least in part on the first comparison signal includes: outputting a first reference voltage as the second threshold voltage if the first comparison signal is at the first logic level; and outputting a second reference voltage as the second threshold voltage if the first comparison signal is at the second logic level, the second reference voltage being different from the first reference voltage; receiving the second threshold voltage and the second terminal voltage; generating a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage, the generating a second comparison signal based at least in part on the second threshold voltage and the second terminal voltage includes: generating the second comparison signal at a third logic level if the second threshold voltage is larger than the second terminal voltage; and generating the second comparison signal at a fourth logic level if the second threshold voltage is smaller than the second terminal voltage, the fourth logic level being different from the third logic level; receiving the first terminal voltage and the second comparison signal; and if the second comparison signal is at the third logic level, closing a switch to allow a current to flow through the switch; wherein the 

Regarding claim 23, AAPA fails to disclose the first reference voltage is larger than the second reference voltage if the comparator input voltage increases with the increasing first terminal voltage and decreases with the decreasing first terminal voltage.
In the same field of endeavor, Vacca Cavalotto teaches the first reference voltage is larger than the second reference voltage (see paragraph 26, one of two or more thresholds) if the comparator input voltage (1/K) increases with the increasing first terminal voltage and decreases with the decreasing first terminal voltage (see above, first terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reference voltage is larger than the second reference voltage if the comparator input voltage increases with the increasing first terminal voltage and decreases with the decreasing first terminal voltage in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.


Regarding claim 24, AAPA fails to disclose the first reference voltage is smaller than the second reference voltage if the comparator input voltage decreases with the increasing first terminal voltage and increases with the decreasing first terminal voltage.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first reference voltage is smaller than the second reference voltage if the comparator input voltage decreases with the increasing first terminal voltage and increases with the decreasing first terminal voltage in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.

Regarding claim 25, AAPA fails to disclose the first logic level and the third logic level are the same; and the second logic level and the fourth logic level are the same.
In the same field of endeavor, Vacca Cavalotto teaches the first logic level and the third logic level (see paragraph 44, high logic state) are the same; and the second logic level and the fourth logic level are the same (see paragraph 44, low logic state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level and the third logic level are the same; and the second logic level and the fourth logic level are the same in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.


In the same field of endeavor, Vacca Cavalotto teaches the first logic level is a logic high level (logic high state, paragraph 44); the second logic level is a logic low level (logic low state, paragraph 44); the third logic level is the logic high level (logic high state, paragraph 44); and the fourth logic level is at the logic low level (logic low state, paragraph 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first logic level is a logic high level; the second logic level is a logic low level; the third logic level is the logic high level; and the fourth logic level is at the logic low level in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.

Regarding claim 27, AAPA fails to disclose if the second comparison signal is at the fourth logic level, opening the switch to allow no current to flow through the switch.
In the same field of endeavor, Vacca Cavalotto teaches if the second comparison signal is at the fourth logic level (signal from 842)(Fig. 8), opening the switch (MS4) to allow no current to flow through the switch (ITHRESH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use if the second comparison signal is at the fourth logic level, opening the switch to allow no current to flow through the switch in AAPA, as taught by Vacca Cavalotto, in order to improve accuracy of the zero crossing detection.

Regarding claim 28, AAPA discloses receiving the current by a capacitor (332); and providing the second terminal voltage (394) by the capacitor (332).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839